DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 01/29/2021. 

Specification
The amendments to paragraphs 0028 and 0038 of the original specification, submitted on 01/29/2021, have been approved by the Office. 

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 19-20 when taken in the context of the claim as a whole. 
In addition to the claim amendments and applicant’s arguments/remarks submitted on 01/29/2021, at best the prior art of record, Lee et al.  (Pub. No. US 2020/0053651 A1) discloses an electronic device including an environment sensor to collect environment information at designated intervals, to recognize presence or absence of a user based on the collected environment information, and to control an operation of the electronic device according to the presence or absence of the user, (see Abstract and Fig. 4-6A & 7), Azam et al. (Pub No. US 2017/0329399 A1)  Kurian (Pub No. US 2018/0137264 A1) discloses a vehicle computing platform that receive driver sensor data indicating whether a driver seat in a vehicle is occupied, and determine, based on the driver sensor data, an identity of a driver of the vehicle and receive passenger sensor data indicating whether a passenger seat in the vehicle is occupied and based on the passenger sensor data indicating that the passenger seat in the vehicle is occupied, obscure information on a screen of the vehicle, (see Abstract and Fig. 5 & 10-12), Nongpiur et al. (Pub No. US 2016/0335488 A1) discloses use of sensors to enhance the detection and classification of sound events in an environment (e.g., a home) to distinguish human and pet sounds from other sounds, (see Abstract & Para 0033), Grumbles, III (Pub No. US 2015/0319553 A1) discloses measuring ambient and sensory conditions in venues as CO2 level could be tracked with a carbon dioxide sensor as its level would increase with the number of people in a space, (see Abstract and Para 0023), Monkkonen et al. (Pub No. US 2018/0087791 A1) discloses an air vent comprises a sensor that measures the amount of carbon dioxide (CO2) in indoor air and if the measurement results provided by the sensor indicate a high amount of carbon dioxide (the amount of carbon dioxide exceeds a previously set limit value, for  Lee et al. (Pub No. 2014/0157424 A1) discloses determine that the device is to activate a privacy mode, obscure information displayed by a display of the device, detect a user interaction with a first portion of the display, the first portion being less than an entirety of the display, and reveal first information obscured by the first portion of the display, without revealing information obscured by a remaining portion of the display, the first portion and the remaining portion comprising the entirety of the display, (see Abstract and Fig. 5-6), and Vosburgh (Pub No. 2006/0179853 A1) discloses a carbon dioxide signal may be used to determine if a person or animal is in the vehicle cabin, (see Abstract and Para 0009). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19-20 as a whole. 
Thus, claims 1 and 19-20 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 2143